Citation Nr: 0528194	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  His military occupational specialty (MOS) was light 
weapons infantryman and he was awarded the Army Commendation 
Medal with "V" Device for his heroism in combat.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


REMAND

When this case was before the Board in September 2004, it was 
remanded for further development, to include a VA examination 
to determine if it is at least as likely as not that the 
veteran's current hearing loss disability is etiologically 
related to noise exposure coincident to his combat service.  
Thereafter, the veteran was afforded an examination by an 
audiologist who opined that it is not "likely" that the 
veteran's current hearing loss is related to noise exposure 
during service.  This opinion is not responsive to the 
Board's remand directive and is not adequate for adjudication 
purposes.  See 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Moreover, 
the only rationale provided for the opinion is that the 
veteran's hearing sensitivity was within normal limits at the 
time of his discharge from service.  In the Board's opinion, 
the examiner did not adequately support her opinion.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following:


1.  The claims folder should be returned 
to the audiologist who performed the May 
2005 examination of the veteran.  She 
should be requested to provide an 
addendum providing an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's hearing loss is 
etiologically related to the veteran's 
noise exposure during service.  The 
supporting rationale for the opinion must 
also be provided and must consist of more 
than the fact that hearing sensitivity 
was within normal limits at the time of 
the separation examination.   

2.  If the examiner who examined the 
veteran in May 2005 is no longer 
available or is not qualified to provide 
the required opinion and supporting 
rationale, the claims folder should be 
provided to and reviewed by someone else 
with the required expertise, who should 
provide the required opinion with 
supporting rationale.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

